                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

LORRAINE DUGGIN, individually and as
Co-Special Administrator for the Estate of
Susan D. Kiscoan, deceased; and JOHN                                      8:19CV453
(JACK) KISCOAN, individually and as Co-
Special Administrator for the Estate of
Susan D. Kiscoan, deceased;                                   MEMORANDUM AND ORDER

                        Plaintiffs,

            vs.

THE CITY OF OMAHA, NEBRASKA,
DAVID VOLENEC, MICHAEL JENKINS,
CORTES CLARK, and DOES 1-10,

                        Defendants.



        This matter is before the Court on the Motion to Dismiss for Failure to State a

Claim, ECF No. 6, filed by Defendants City of Omaha, David Volenec, Michael Jenkins,

and Cortes Clark. For the following reasons, the Motion will be granted in part.

                                          BACKGROUND

        The following facts are those alleged in the Complaint, ECF No. 1-1, and are

assumed true for purposes of this motion.

        Susan Kiscoan was diagnosed with Addison’s Disease1 in 2012. On or about

September 14, 2017, Susan walked to the Omaha airport seeking medical help.

Paramedics assisted Susan and found that she appeared to be dehydrated. Paramedics




        Addison’s Disease is “a rare but serious adrenal gland disorder in which the body cannot produce
        1

enough of two critical hormones, cortisol and aldosterone.” Compl. ¶ 21, ECF No. 1-1 at Page ID # 7.
transported Susan to the CHI Health – University Campus (University Clinic) for further

care.

        When they arrived, paramedics notified the emergency room nurses of Susan’s

possible mental illness. Susan refused treatment at the University Clinic and asked to be

taken to Lakeside Hospital. Emergency room staff informed Susan that if she refused

treatment, she had a right to leave against medical advice and find her own transportation

to Lakeside Hospital. The University Clinic staff eventually told Susan that she must leave

the facility. She refused to leave, and emergency room staff contacted the Omaha Police

Department (OPD).

        Officers Jenkins and Clark, law enforcement officers employed by the OPD, were

dispatched to the University Clinic for a party refusing to leave the premises. They arrived

at shortly after 3:30 p.m. that afternoon. When they arrived, Officers Jenkins and Clark

made contact with the University Clinic security staff and Sergeant Volenec, also a law

enforcement officer with the OPD. Officers Jenkins and Clark advised Susan to leave the

premises, but she refused.

        Officers Jenkins and Clark arrested Susan and transported her to the Douglas

County Correctional Center (Correctional Center). She was booked for trespassing and

taken into custody of the Correctional Center.

        Susan died on September 28, 2017. Plaintiffs Lorraine Duggin and Jack Kiscoan,

Susan’s parents, bring this suit individually and as co-special administrators of Susan’s

estate. Plaintiffs allege that Defendants were negligent and violated Susan’s civil rights

by arresting her instead of taking her into protective custody and, as a result, Susan

suffered serious and permanent injuries.



                                             2
       Plaintiffs filed this action in the District Court of Douglas County, Nebraska, on

September 12, 2019, ECF No. 1-1. On October 16, 2019, Defendants removed the case

to this Court, ECF No. 1. On November 18, 2019, Defendants filed this Motion to Dismiss,

ECF No. 6.

                                  STANDARD OF REVIEW

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015)

(quoting Iqbal, 556 U.S. at 678), cert. denied, 135 S. Ct. 2941 (2015). The complaint’s

factual allegations must be “sufficient to ‘raise a right to relief above the speculative level.’”

McDonough v. Anoka Cty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting Twombly, 550 U.S.

at 555). The Court must accept factual allegations as true, but it is not required to accept

any “legal conclusion couched as a factual allegation.” Brown v. Green Tree Servicing

LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556 U.S. at 678). Thus, “[a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a




                                                3
cause of action will not do.’” Ash v. Anderson Merchandisers, LLC, 799 F.3d 957, 960

(8th Cir. 2015) (quoting Iqbal, 556 U.S. at 678), cert. denied, 136 S. Ct. 804 (2016).

        On a motion to dismiss, courts must rule “on the assumption that all the allegations

in the complaint are true,” and “a well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 555 & 556 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)). “Determining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th

Cir. 2016) (alteration in original) (quoting Iqbal, 556 U.S. at 679).

                                               DISCUSSION

        Plaintiffs bring a two-count complaint alleging negligence and violation of civil

rights under 42 U.S.C. § 1983. Defendants move to dismiss the individual Defendants in

their official capacities due to the City being a Defendant, the negligence claims due to

sovereign immunity, and the § 1983 claims due to failure to state a claim.

I.      Official Capacity Claims against City Officials

        Defendants argue that because the City is a named Defendant, the inclusion of the

individual Defendants in their official capacities is redundant and they should be

dismissed.2 It is true that “[c]laims against individuals in their official capacities are




        2  The Complaint does not name the Defendants in their individual capacities. Thus, the Court
assumes that Plaintiffs only bring these claims against Defendants in their official capacities. See Johnson
v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (“This court has held that, in order to sue a
public official in his or her individual capacity, a plaintiff must expressly and unambiguously state so in the
pleadings, otherwise, it will be assumed that the defendant is sued only in his or her official capacity.” (citing
Artis v. Francis Howell North Band Booster Ass’n Inc., 161 F.3d 1178, 1182 (8th Cir. 1998); Murphy v.
Arkansas, 127 F.3d 750, 754 (8th Cir. 1997))).

                                                        4
equivalent to claims against the entity for which they work . . . .” Gorman v. Bartch, 152

F.3d 907, 914 (8th Cir. 1998) (citing Hafer v. Melo, 502 U.S. 21, 24–27 (1991)). However,

this redundancy alone does not necessitate dismissal of Plaintiffs’ official-capacity claims.

See, e.g., Chalepah v. City of Omaha, No. 8:18-CV-381, 2019 WL 802094, at *3 (D. Neb.

Feb. 21, 2019); Higgins v. Dankiw, No. 8:08CV15, 2008 WL 5282925, at *5 (D. Neb. Dec.

18, 2008) (listing cases in which city officials were sued in their official capacities while

the city is also a named party).

II.    First Cause of Action – Negligence

       Plaintiffs allege Defendants negligently chose to arrest Susan rather than take her

into protective custody, and the City negligently failed to train, supervise, and monitor its

police officers. These claims are brought pursuant to the Nebraska Political Subdivision

Tort Claims Act (PSTCA), Neb. Rev. Stat. § 13-901 et seq. Compl. ¶ 19, ECF No. 1-1.

Defendants argue that these claims are not subject to the waiver of sovereign immunity

under the discretionary function exception to the PSTCA.

       The PSTCA “eliminates, in part, the traditional immunity of political subdivisions

for the negligent acts of their employees.” Doe v. Omaha Pub. Sch. Dist., 727 N.W.2d

447, 453 (Neb. 2007) (citing Talbot v. Douglas Cty., 544 N.W.2d 839 (Neb. 1996)). The

PSTCA is to be construed “in favor of the political subdivision and against the waiver of

sovereign immunity.” McKenna v. Julian, 763 N.W.2d 384, 390 (Neb. 2000), abrogated

on other grounds by Doe v. Bd. of Regents of Univ. of Neb., 788 N.W.2d 264 (Neb. 2010)

(citing Geddes v. York Cty., 729 N.W.2d 661 (2007)).

       A. Negligent Arrest and Failure to Take Susan into Emergency Protective Custody

       “[A] plaintiff may not recover for a claim ‘based upon the exercise or performance

of or the failure to exercise or perform a discretionary function or duty on the part of the
                                             5
political subdivision or an employee of the political subdivision.” Larson v. Miller, 76 F.3d

1446, 1456 (8th Cir. 1996) (en banc) (quoting Neb. Rev. Stat. § 13-910(2)).             This

exception “extends only to basic policy decisions made in governmental activity, and not

to ministerial activities implementing such policy decisions.” Omaha Pub. Sch. Dist., 727

N.W.2d at 456–57.

       Nebraska courts follow a two-step analysis to determine if the discretionary

function exception applies:

       First, the court must consider whether the action is a matter of choice for
       the acting employee. If the court concludes that the challenged conduct
       involves an element of judgment, it must then determine whether that
       judgment is of the kind that the discretionary function exception was
       designed to shield.

Omaha Pub. Sch. Dist., 727 N.W.2d at 457 (citing Aguallo v. City of Scottsbluff, 678

N.W.2d 82 (Neb. 2004); Parker v. Lancaster Cty. Sch. Dist. No. 001, 591 N.W.2d 532

(Neb. 1999)).

       Under the first step, courts assess whether the “challenged conduct involves an

element of judgment . . . .” Aguallo, 678 N.W.2d at 91. Plaintiffs allege Defendants were

negligent for arresting Susan rather than putting her in emergency protective custody as

authorized under Nebraska law. Nebraska law states:

       A law enforcement officer who has probable cause to believe that a person
       is mentally ill and dangerous . . . and that the harm described in section 71-
       908 . . . is likely to occur before mental health board proceedings under the
       Nebraska Mental Health Commitment Act . . . may be initiated to obtain
       custody of the person may take such person into emergency protective
       custody . . . .

Neb. Rev. Stat. § 71-919 (emphasis added). Under Nebraska’s rules of statutory

construction, “[w]hen the word may appears, permissive or discretionary action is

presumed . . . .” Neb. Rev. Stat. § 49-802. It is therefore an exercise of judgment and


                                             6
discretion whether to take a person into emergency protective custody under section 71-

919. Under the first prong of the analysis, the “action is a matter of choice for the acting

employee.” Omaha Pub. Sch. Dist., 727 N.W.2d at 457 (citations omitted).

       Under the second step, courts must ask whether the action is the type “the

discretionary function exemption was designed to shield.” Aguallo, 678 N.W.2d at 91

(citing Parker, 591 N.W.2d at 532). The purpose of the exemption is to

       “prevent judicial ‘second-guessing’ of legislative and administrative
       decisions grounded in social, economic, and political policy through the
       medium of an action in tort.” The exemption, properly construed, therefore
       protects only governmental actions and decisions based on concerns of
       public policy. “In sum, the discretionary function exception insulates the
       Government from liability if the action challenged in the case involves the
       permissible exercise of policy judgment.”

Id. (quoting Parker, 591 N.W.2d at 540). “[T]he State is liable for negligence of its

employees at the operational level, where there is no room for policy judgment.” Jasa v.

Douglas Cty., 510 N.W.2d 281, 288 (Neb. 1994) (quoting Wickersham v. State, 354

N.W.2d 134, 138–39 (Neb. 1984)).           “When established governmental policy, as

expressed or implied by statute, regulation, or agency guidelines, allows a government

agent to exercise discretion, it must be presumed that the agent’s acts are grounded in

policy when exercising that discretion.” Williams v. City of Lincoln, 932 N.W.2d 490, 501

(Neb. Ct. App. 2019) (emphasis in original) (citing United States v. Gaubert, 499 U.S. 315

(1991)). When a statute does not specify the manner in which the policy is to be carried

out, the policy judgment is left to the agent of the government. Id. at 500–02 (analyzing

discretionary function exceptions under the Federal Tort Claims Act in Merando v. United

States, 517 F.3d 160 (3d Cir. 2008), and Autery v. United States, 992 F.2d 1523 (11th

Cir. 1993)).



                                             7
       The regulation at issue in Williams required the City of Lincoln to maintain its trees

and sidewalks in a reasonably safe condition, however it did not specify the location,

timeframe, or manner in which the trees were to be maintained. Because it left these

decisions to the City of Lincoln and its agents, the Nebraska Court of Appeals found that

the discretionary function exception applied, and the City of Lincoln was immune from suit

under the PSTCA.

       Under the same two-step analysis applied by Nebraska courts, the Eighth Circuit

found that a law enforcement officer’s decisions to initiate and terminate an arrest fell

under the discretionary function exception under the Federal Tort Claims Act, 28 U.S.C.

§ 2680(a). Deuser v. Vecera, 139 F.3d 1190, 1195 (8th Cir. 1998). Under the first prong,

the court found that it is impossible to define every possible scenario a law enforcement

officer might encounter and decide how the officer should respond. Id. Under the second

prong, the court stated that if an authority is discretionary, “the very existence of the

[provision] creates a strong presumption that a discretionary act authorized by the

[provision] involves consideration of the same policies which led to the promulgation of

the [authority].” Id. (quoting United States v. Gaubert, 499 U.S. 315, 323 (1991)).

       The question is, then, whether a law enforcement officer’s choice to arrest a person

rather than to exercise authority under section 71-919 is a policy judgment or a ministerial

act—carrying out, or failing to carry out, a directive of the legislature. The statute at issue

here does not state with any specificity when individuals are to be taken into emergency

protective custody. This decision requires the officer to decide whether there is “probable

cause to believe that a person is mentally ill and dangerous . . . .” Neb. Rev. Stat. § 71-

919. This presumably involves consideration of the policies the legislature considered



                                              8
when it promulgated section 71-919. See Deuser, 139 F.3d at 1195; Williams, 932

N.W.2d at 501. It must be inferred that the legislature did not intend to waive sovereign

immunity for the performance of this function. Therefore, Count I will be dismissed to the

extent it alleges Defendants were negligent for arresting Susan rather than taking her into

emergency protective custody.

      B. Negligent Failure to Train, Supervise, and Monitor

      Plaintiffs’ remaining claim is that the City negligently failed to train, supervise, and

monitor its police officers. Under Nebraska law, such claims function as a means of

assessing liability against the employer for the torts of its employees and cannot exist

without underlying liability of the agent. Rand v. Stanosheck, No. 8:18CV481, 2019 WL

3777956, at *4 (D. Neb. Aug. 12, 2019) (citing Harrington v. Hall Cty. Bd. of Supervisors,

No. 4:15-CV-3052, 2016 WL 1274534, at *11 (D. Neb. Mar. 31, 2016); Schieffer v.

Catholic Archdiocese of Omaha, 508 N.W.2d 907, 913 (Neb. 1993); Greening v. Sch.

Dist. of Millard, 393 N.W.2d 51, 58 (Neb. 1986); Gertsch v. Gerber, 226 N.W.2d 132, 134

(Neb. 1975)).

      The Nebraska Supreme Court has held that with respect to any claim based upon

“the mere fact of government employment . . . or on the employment relationship between

the intentional tort-feasor and the government (such as a negligent supervision or

negligent hiring claim), the exception in § 81-8,219(4) applies and the State is immune

from suit.” Johnson v. State, 700 N.W.2d 620, 625 (Neb. 2005). The court in Johnson

determined that to find otherwise would be to permit a plaintiff to circumvent the

exceptions included in the State Tort Claims Act (STCA), Neb Rev. Stat. § 81-8,209 et

seq., by directing a claim against the State rather than the employee. Johnson has only



                                             9
been applied to claims brought against the government for the intentional torts of

employees. However, it is likely the Nebraska Supreme Court would arrive at the same

conclusion here. Because these claims are merely a means of assessing liability against

the employer for the torts of its employees, if the employees may not be found liable due

to an exception to the PSTCA’s waiver of sovereign immunity then the City may not be

found liable under a claim of negligent failure to train, supervise, or monitor the

employees. Therefore, Count I also will be dismissed in its entirety.

III.   Second Cause of Action – Violation of Civil Rights Under § 1983

       Plaintiffs allege several violations of Susan’s rights under 42 U.S.C. § 1983. They

allege Defendants used excessive force against Susan, unlawfully detained her, and

unlawfully denied her medical care.

       Because the claim is brought against the individual Defendants in their official

capacites, Plaintiffs’ claims allege liability solely against the City of Omaha.3 Any claim

brought under § 1983 against a municipality must allege a “municipal policy or custom is

the moving force behind [the alleged] constitutional violation . . . .” Wedemeier v. City of

Ballwin, 931 F.2d 24, 26 (8th Cir. 1991) (citing Monell v. Dep’t of Social Servs., 436 U.S.

658, 691 (1978)). A municipality’s failure to act which “reflects a ‘deliberate’ or ‘conscious’

choice” may also rise to the level of a policy for purposes of a § 1983 violation. City of

Canton v. Harris, 489 U.S. 378, 389 (1989) (“Only where a failure to train reflects a

‘deliberate’ or ‘conscious’ choice by a municipality—a ‘policy’ as defined by our prior

cases—can a city be liable for such failure under § 1983.”). The focus of the analysis of

such deliberate indifference claims “must be on adequacy of the training program in



       3   See supra note 2.

                                              10
relation to the tasks the particular officers must perform.” Id. at 390. In other words,

“[plaintiffs] must . . . prove that the deficiency in training actually caused the police

officers’ indifference to her medical needs.” Id. at 391. This is a question of fact. Id.

       The Complaint alleges the City failed to train its employees to handle situations

involving mentally ill persons. Plaintiffs generally allege Defendants’ conduct resulted

from an official policy and failure to train. Compl. ¶ 43, ECF No. 1-1. Under the header

“Excessive Force and Unlawful Detention,” Plaintiffs allege the City failed to train its law

enforcement officers how to handle the risks involved in interactions with mentally ill

persons. Compl. ¶ 46, ECF No. 1-1. Under the header “Unlawful Denial of Medical Care,”

Plaintiffs allege the City failed to train its employees to identify the needs of the mentally

ill and that as a result, the officers impeded Susan’s ability to provide for her basic needs

and substantially and permanently injured her. Compl. ¶¶ 52–55, ECF No. 1-1. Plaintiffs’

§ 1983 claim is cognizable to the extent it alleges a failure to train by the City. However,

Count II is dismissed insofar as it alleges excessive force, unlawful detention, or unlawful

denial of medical care by the individual defendants.

Accordingly,

       IT IS ORDERED

       1.      Defendants’ Motion to Dismiss, ECF No. 6, is granted in part;

               a. Count I of the Complaint is dismissed;

               b. Count II of the Complaint is dismissed to the extent it alleges anything

                  other than a failure to train on the part of the City;

       2.      Defendants’ Motion to Dismiss, ECF No. 6, is otherwise denied.

       Dated this 24th day of January, 2020.



                                              11
     BY THE COURT:

     s/Laurie Smith Camp
     Senior United States District Judge




12
